                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JONATHAN MCCONVILLE,                                )
 #24600-045,                                         )
                                                     )
                        Plaintiff,                   )
                                                     )
 vs.                                                 )   Case No. 19-cv-00911-JPG
                                                     )
 LIEUTENANT MCCALISTER,                              )
 LIEUTENANT HUGGINS,                                 )
 LIEUTENANT MAY,                                     )
 LIEUTENANT FLORES,                                  )
 WILLIAM TRUE,                                       )
 OFFICER SMILIE,                                     )
 MS. SHORT,                                          )
 COUNSELOR KRAWCZYK,                                 )
 AND MR. MASTERS,                                    )
                                                     )
                        Defendants.                  )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Jonathan McConville filed this action for deprivations of his constitutional rights

by persons acting under color of federal authority. See Bivens v. Six Unknown Names Agents, 403

U.S. 388 (1971). (Doc. 1). The Complaint did not survive screening pursuant to 28 U.S.C.

§ 1915A and was dismissed without prejudice on October 29, 2019. (Doc. 15). Plaintiff was

granted leave to file a First Amended Complaint on or before November 26, 2019. (Id. at p. 5).

However, he was warned that the action would be dismissed with prejudice, if he failed to file an

amended complaint by the deadline. (Id.). He was also warned that the dismissal would count as

one of his three allotted “strikes” under 28 U.S.C. § 1915(g).




                                                 1
       Plaintiff requested an extension of this deadline, and the Court granted his request. (See

Docs. 17 and 18). Accordingly, the First Amended Complaint was due by December 10, 2019.

However, he missed the extended deadline.

       The Court nevertheless granted him a second extension, making the First Amended

Complaint due on or before January 10, 2020. However, he was again warned that failure to file

a First Amended Complaint by that date would result in dismissal of the action with prejudice.

(See Doc. 20) (citing FED. R. CIV. P. 41(b)). Plaintiff also missed the second extended deadline.

He neither filed a First Amended Complaint nor requested additional time to do so.

       The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice for failure to comply with the Court’s Orders (Docs. 15, 18, and 20) to file a First

Amended Complaint and/or to prosecute his claims. See FED. R. CIV. P. 41(b). The dismissal shall

count as one of Plaintiff’s three allotted “strikes” pursuant to Section 1915(g).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Orders to file a First Amended Complaint (Docs. 15,

18, and 20) and prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d

1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts

as a “strike” within the meaning of Section 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,



                                                 2
he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal. Moreover, if the appeal is found

to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 1/21/2019
                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  3
